IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-310-CR
NO. 3-90-311-CR

AND

NO. 3-90-312-CR



ROBERT BARNARD,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. 104,377, 104,689, & 105,725, HONORABLE BOB PERKINS, JUDGE
 



PER CURIAM
	In each cause, the district court found appellant guilty of robbery after hearing his
pleas of guilty.  Tex. Penal Code Ann. § 29.02 (1989).  Pursuant to a plea bargain agreement,
punishment was assessed at imprisonment for twenty years.
	Appellant's court-appointed attorney filed briefs in which he concludes that the
appeals are frivolous and without merit.  The briefs meet the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974);  High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's briefs were
delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's briefs and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeals.
	The judgments of conviction are affirmed.


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Affirmed
Filed:  October 9, 1991
[Do Not Publish]